Judgment unanimously affirmed without costs. Memorandum: Petitioner appeals from a judgment which confirmed the determination of the Zoning Board of Appeals. The determination granted a use variance to *1007permit use of a 6.1-acre parcel of vacant land located in a R-2 residential district as an office complex. There is substantial evidence in the record to support the Board’s findings that the land in question cannot yield a reasonable return if used only for the residential purpose permitted by the current zoning (see, Matter of Village Bd. v Jarrold, 53 NY2d 254, 259-260), that the plight of the owner is due to the unique circumstance of the location of the parcel at the intersection of two primary roadways which precludes residential development (see, Matter of Jayne Estates v Raynor, 22 NY2d 417, 425) and that the proposed use will not alter the essential character of the locality (see, Matter of Douglaston Civic Assn, v Klein, 51 NY2d 963). Accordingly, since the determination of the responsible officials in the affected community has a rational basis, it is not arbitrary and is supported by the evidence, it must be affirmed (see, Matter of Cowan v Kern, 41 NY2d 591, 598-599; Matter of Otto v Steinhilber, 282 NY 71, 77-78; Matter of Commeo, Inc. v Amelkin, 109 AD2d 794, Iv denied 65 NY2d 606). (Appeal from judgment of Supreme Court, Onondaga County, Reagan, J. — art 78.) Present — Denman, J. P., Boomer, Green, Lawton and Davis, JJ.